                    BEFORE THE UNITED STATES JUDICIAL PANEL
                         ON MULTIDISTRICT LITIGATION


 IN RE: CROP INPUTS ANTITRUST                        MDL No. 2993
 LITIGATION


                       NOTICE OF POTENTIAL RELATED ACTION

             In accordance with Rule 7.1(a) of the Rules of Procedure for the United States Judicial

Panel on Multidistrict Litigation, Plaintiff Melinda Budde writes to notify the Court of the potential

Related Action listed on the attached Schedule of Action.

       A combined docket sheet and complaint (Ex. A) are attached.



Dated: March 19, 2021                         Respectfully submitted,

                                              /s/ Ruth Anne French-Hodson
                                               Ruth Anne French­Hodson
                                              SHARP LAW, LLP
                                              5301 W. 75th Street
                                              Prairie Village, KS 66208
                                              (913) 901­0505
                                              (913) 901­0419 fax
                                              rafrenchhodson@midwest­law.com

                                              Vaughn Fisher, ISB No. 7624
                                              Jennifer Hanway, ISB No. 9921
                                              FISHER HUDSON SHALLAT
                                              950 W. Bannock St., Ste. 630
                                              Boise, ID 83702
                                              Telephone: (208) 345­7000
                                              Facsimile: (208) 514­1900
                                              vaughn@fisherhudson.com
                                              jennifer@fisherhudson.com

                                              Counsel for Plaintiffs B & H Farming
                                              , Tyche Ag. LLC, Ceres Ag. LLC, and
                                              Cedar Draw, LLC




                                                 1
Ruth Anne French­Hodson
Rex Sharp
SHARP LAW, LLP
5301 W. 75th Street
Prairie Village, KS 66208
(913) 901­0505
(913) 901­0419 fax
rsharp@midwest­law.com
rafrenchhodson@midwest­law.com

Isaac Diel
Greg Bentz
SHARP LAW, LLP
6900 College Blvd., Suite 285
Overland Park, KS 66211
(913) 901­0505
(913) 901­0419 fax
idiel@midwest­law.com
gbentz@midwest­law.com


Counsel for Plaintiff Melinda Budde




   2
